[slaterminationagreementb001.jpg]
TERMINATION AGREEMENT AMONG FEDERAL DEPOSIT INSURANCE CORPORATION AS RECEIVER OF
BEACH FIRST NATIONAL BANK, MYRTLE BEACH, SOUTH CAROLINA FEDERAL DEPOSIT
INSURANCE CORPORATION AS RECEIVER OF BLUE RIDGE SAVINGS BANK, INC., ASHEVILLE,
NORTH CAROLINA FEDERAL DEPOSIT INSURANCE CORPORATION and BANK OF NORTH CAROLINA
DATED AS OF MAY 02, 2016



--------------------------------------------------------------------------------



 
[slaterminationagreementb002.jpg]
2 TERMINATION AGREEMENT THIS TERMINATION AGREEMENT (the “Agreement”), is made
and entered into as of the 2nd day of May, 2016, by and among the FEDERAL
DEPOSIT INSURANCE CORPORATION AS RECEIVER OF BEACH FIRST NATIONAL BANK, MYRTLE
BEACH, SOUTH CAROLINA and as RECEIVER OF BLUE RIDGE SAVINGS BANK, INC.,
ASHEVILLE, NORTH CAROLINA (the “Receiver”), BANK OF NORTH CAROLINA, organized
under the laws of the state of North Carolina, and having its principal place of
business in Thomasville, North Carolina (the “Assuming Institution”), and the
FEDERAL DEPOSIT INSURANCE CORPORATION, organized under the laws of the United
States of America and having its principal office in Washington, D.C., acting in
its corporate capacity (the “Corporation”). RECITALS A. The Receiver, the
Assuming Institution and the Corporation entered into the following Purchase and
Assumption Agreements (collectively, the “P&A Agreements” and each,
respectively, the “P&A Agreement”): 1. P&A Agreement dated as of April 9, 2010
with respect to certain assets and liabilities of Beach First National Bank,
Myrtle Beach, South Carolina (a “Failed Bank”); 2. P&A Agreement dated as of
October 14, 2011 with respect to certain assets and liabilities of Blue Ridge
Savings Bank, Inc., Asheville, North Carolina (a “Failed Bank”). B. The
Receiver, the Assuming Institution and the Corporation desire to terminate the
Single Family Shared-Loss Agreement, Exhibit 4.15A (the “SFSLA”) and the
Non-Single Family Shared-Loss Agreement, Exhibit 4.15 B (the “CSLA”) of each one
of the P&A Agreements (collectively, the “Shared-Loss Agreements”). NOW,
THEREFORE, in consideration of the mutual promises herein set forth and other
valuable consideration, the parties hereto agree as follows: ARTICLE I CLOSING
Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the "Closing") to be held in person or by electronic means, as the Receiver
shall direct, on May 2, 2016, or such earlier or later date, or in such other
manner, as the parties hereto may agree in writing (the "Closing Date").



--------------------------------------------------------------------------------



 
[slaterminationagreementb003.jpg]
3 ARTICLE II PAYMENTS AND TERMINATION 2.1 Payment of Termination Amount. Within
two Business Days after the Closing Date, subject to the satisfaction or waiver
in writing of the conditions precedent set forth herein, the Receiver shall pay
or cause to be paid to the Assuming Institution by wire transfer in immediately
available funds Two Million One Hundred Nine Thousand Nine Hundred Thirty- Eight
United States Dollars ($2,109,938) (the "Termination Amount"). The Assuming
Institution and the Receiver hereby acknowledge that the amount of shared-loss
claims filed by the Assuming Institution but not yet paid by the Receiver were
accounted for in the calculation of the Termination Amount. 2.2 Termination of
the SFSLA and the CSLA. Upon the occurrence of the Closing and subsequent
payment of the Termination Amount all rights and obligations of the parties to
make and receive payments pursuant to the SFSLA and the CSLA and all rights and
obligations of the parties thereto, shall terminate effective as of the Closing
Date. 2.3 Legal Action; Utilization of Special Receivership Powers. As of the
Closing Date, the Assuming Institution’s right, under Article III of the SFSLAs
and Article III of the CSLAs, to request to utilize any special legal power or
right which the Assuming Institution derived as a result of having acquired an
asset from the Receiver shall terminate; provided, however, any prior requests
to utilize such special powers or rights that were granted by the Receiver shall
not be affected hereby, and the Assuming Institution may continue to use such
special legal rights or powers in the litigation in which the permission to use
those special legal powers or rights was given. Notwithstanding the foregoing,
the Assuming Institution shall continue to have all rights and remedies
available to it under applicable state and federal laws, which shall not be
limited or altered by this Agreement. ARTICLE III CONDITIONS PRECEDENT The
obligations of the parties to this Agreement are subject to the Receiver and the
Corporation having received at or before the Closing Date evidence reasonably
satisfactory to each of any necessary approval, waiver, or other action by any
governmental authority, the board of directors of the Assuming Institution, or
other third party, with respect to this Agreement and the transactions
contemplated hereby, and any agreements, documents, matters or proceedings
contemplated hereby or thereby. ARTICLE IV MISCELLANEOUS 4.1 No Third Party
Beneficiary. Nothing expressed or referred to in this Agreement is intended or
shall be construed to give any Person other than the Receiver, the Corporation
and the Assuming Institution (and their respective successors and assigns) any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provisions contained herein, it being the intention of the
parties hereto that this Agreement, the obligations



--------------------------------------------------------------------------------



 
[slaterminationagreementb004.jpg]
4 and statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and that there be no other third party
beneficiaries. 4.2 Rights Cumulative. Except as otherwise expressly provided
herein, the rights of each of the parties under this Agreement are cumulative,
may be exercised as often as any party considers appropriate and are in addition
to each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law. Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided. 4.3 Entire Agreement. This Agreement
embodies the entire agreement of the parties hereto in relation to the subject
matter herein and supersedes all prior understandings or agreements, oral or
written, between the parties. 4.4 Counterparts. (a) This Agreement may be
executed in any number of counterparts and by the duly authorized representative
of a different party hereto on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement. (b) Each counterpart of this
Agreement will be treated in all manner and respects as an original agreement
and will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No signatory to this
Agreement may raise the use of a facsimile machine or other electronic means to
deliver an executed document or the fact that any signature or agreement was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each party hereto forever waives any such defense. 4.5 GOVERNING LAW. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW OF THE UNITED
STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW, IN ACCORDANCE
WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAILED BANK WAS
LOCATED. 4.6 Successors. All terms and conditions of this Agreement shall be
binding on the successors and assigns of the Receiver, the Corporation and the
Assuming Institution. 4.7 Modification. No amendment or other modification,
rescission or release of any part of this Agreement shall be effective except
pursuant to a written agreement subscribed by the duly authorized
representatives of the parties hereto. 4.8 Manner of Payment. All payments due
under this Agreement shall be in lawful money of the United States of America in
immediately available funds as each party hereto may



--------------------------------------------------------------------------------



 
[slaterminationagreementb005.jpg]
5 specify to the other parties; provided that in the event the Receiver or the
Corporation is obligated to make any payment hereunder in the amount of
$25,000.00 or less, such payment may be made by check. 4.9 Waiver. Each of the
Receiver, the Corporation and the Assuming Institution may waive its respective
rights, powers or privileges under this Agreement; provided that such waiver
shall be in writing; and further provided that no failure or delay on the part
of the Receiver, the Corporation or the Assuming Institution to exercise any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor will any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege by the Receiver, the
Corporation, or the Assuming Institution under this Agreement, nor will any such
waiver operate or be construed as a future waiver of such right, power or
privilege under this Agreement. 4.10 Severability. If any provision of this
Agreement is declared invalid or unenforceable, then, to the extent possible,
all of the remaining provisions of this Agreement shall remain in full force and
effect and shall be binding upon the parties hereto. 4.11 Survival of Covenants.
The covenants, representations, and warranties in this Agreement shall survive
the execution of this Agreement and the consummation of the transactions
contemplated hereunder. 4.12 Capitalized Terms. Capitalized terms not otherwise
defined herein shall have the meanings given such terms in the P&A Agreement,
the SFSLA or the CSLA, as applicable. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[slaterminationagreementb006.jpg]
6 IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written. BANK OF NORTH CAROLINA BY: NAME: TITLE: Attest:
__________________________ FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF
BEACH FIRST NATIONAL BANK BY: NAME: TITLE: Attest: __________________________
FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF BLUE RIDGE SAVINGS BANK, INC.
BY: NAME: TITLE: Attest: __________________________



--------------------------------------------------------------------------------



 
[slaterminationagreementb007.jpg]
7 FEDERAL DEPOSIT INSURANCE CORPORATION BY: NAME: TITLE: Attest:
__________________________



--------------------------------------------------------------------------------



 